DETAILED ACTION
Acknowledgements
The amendment filed 11/02/2020 is acknowledged.
Claims 1-2, 9-10, 12-14, 16 and 21-32 are pending.
Claims 1-2, 9-10, 12-14, 16 and 21-32 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1, 13-14, 21, 24-25, 27 and 31 are amended.

Regarding applicant’s arguments on Non-Functional Descriptive Material, the arguments have been fully considered.  However, examiner respectfully disagrees.  For example claim 9 recites “…wherein the registration message includes a link...”, it describes the registration message.  However, the description of the registration message is not used to perform any of the recited steps/functions.  The description conveys a message to a human reader.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant states “The present claims are expressly directed to a “method that improves security of a computer network using Simple Mail Transfer Protocol (SMTP)” and “the present claims are patent-eligible because the claims improve computer security…”.  Applicant further asserts “The Examiner 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of e-commerce system, processor and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, determining action based on a message including receiving an email message, validating the sender address, authenticating the sender address, identifying a command based on the email message, determining an action based on the receiver address validation and authentication, and performing the command based on the action.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The system and non-transitory computer readable storage medium claims 21-32 are used to perform the method claims 1-2, 9-10, 12-14 and 16 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
The combination of elements recited in the method claims simply recite the concept of determining action based on a message including receiving an email message, validating the sender address, authenticating the sender address, identifying a command based on the email message, determining an action based on the receiver address validation and authentication, and performing the 
The use of e-commerce system, processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(b), the arguments have been fully considered but the examiner respectfully disagrees.
With respect to Hybrid, Applicant states “claim 27 does not claim any actions of a user.” and “all of these actions are performed by the processor of the e-commerce system”.  Examiner notes,  claim 27 is a CRM claim, it also recites “compare the sender address to a plurality of addresses stored in a memory…;” The “stored” action is not performed by the processor based on the present claim language.  In other words the “stored” action is not tied to the claimed structure.  Therefore, claim 27 is hybrid claim. (See MPEP 2173.05 (p) II; UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011))
With respect to Unclear, applicant states “The Applicant submits that a person of ordinary skill in the art would understand the SMTP email message is received by the ecommerce system. Further, a person of ordinary skill in the art would understand that for an SMTP email message to be received, it must be generated by some other entity”.  Examiner notes, claim 2 describes how an email message is generated.  Additionally, claim 2 is an dependent of claim 1.  However, there is no email generation step in claim 1.  Therefore, it is unclear that claim 2 is related to which step of claim 1.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments are moot in light of the new ground rejections.


Examiner's Comments
Intended Use
Applicant(s) are reminded that intended use language is not given patentable weight. MPEP 2114 (II) states: "A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim,” See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter, 1987). See MPEP 2103 I C
Claim 1 recites “validating,…using…to generate…;” “authenticating,…to generate…”
Claim 21 recites “wherein the processor is configured to:” “validate…to generate…” “compare…to generate…”
Claim 27 recites “A non-transitory computer readable medium storing instructions for improving…cause the processor to:” “validate…to generate…” “compare…to generate…”

Not Positively Recited
The following claims contain not positively recited language. See In re Wilder, 166 USPQ 545
(C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.")
Claim 1 recites “authenticating,…wherein the authenticating is performed by…users stored…” 
Claim 2 recites “wherein the SMTP email message is generated…”
Claim 9 recites “when the authentication result indicates…, wherein…a signup that registers…”
Claim 12 recites “wherein the mailto link is included…that is sent to…”
Claim 14 recites “wherein…email addresses respectively identify a different action to be performed
Claim 16 recites “wherein the invoice is sent…”

Non-Functional Descriptive Material
The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data. (MPEP (2111.05 I-III))  They do not play a role or perform some function with respect to the computer.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Claims 9 and 24 recite “wherein the registration message includes a link…”
Claim 10 recites "wherein the link is a Universal Resource Locator (URL) link or a mailto link."
Claims 12, 23 and 29 recite “wherein the mailto link is included in an invoice…”
Claims 14, 25 and 31 recite “wherein the command email address is…”

Optional Language
Applicant(s) are reminded that optional or conditional elements do not narrow the claims, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).
Claim 9 limitation “sending, by the processor, a registration message to the sender address, when the authentication result indicates the sender address is not the registered user…” is an optional language.  If the sender address is a registered user, this step will not occur.  


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:


Claims 1-2, 9-10, 12-14, 16 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-2, 9-10, 12-14 and 16 are directed to a method, claims 21-26 are directed to a system, and claims 27-32 are directed to a non-transitory computer readable storage.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) determining action based on a message. Specifically, the claims recite “receiving… message…; validating… the sender address…; authenticating…the sender address…; identifying…a command…; determining an action…; performing…the command…” which is sales or marketing activities or behavior grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for determining action based on a message including receiving message, validating and authenticating sender’s address, determining actions, and processing actions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of e-commerce system, processor and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, determining action based on a message including receiving an email message, validating the sender address, authenticating the sender address, identifying a command based on the email message, determining an action based on the receiver address validation and authentication, and performing the command based on the action.  The use of a processor/computer as a tool to implement 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The system and non-transitory computer readable storage medium claims 21-32 are used to perform the method claims 1-2, 9-10, 12-14 and 16 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve determining action based on a message including receiving an email message, validating the sender address, authenticating the sender address, identifying a command based on the email message, determining an action based on the receiver address validation and authentication, and performing the command based on the action.  This only uses the processor or computer system to automate or implement the abstract idea of performing online payment transaction.  Dependent claims 2, 22, and 28 describe email generation.  Dependent claims 9, 24 and 30 describe handling negatively authenticated message.  Dependent claim 10 describe link.  Dependent claims 12, 16, 23, 26, 29 and 32 describe invoice. Dependent claim 13 describe action.  Dependent claims 14, 25 and 31 describe mailto link.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of determining action based on a message including receiving an email message, validating the sender address, authenticating the sender address, identifying a command based on the email message, determining an action based on the receiver address validation and authentication, and performing the command based on the action.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of e-commerce system, processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 9-10, 12-14, 16 and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid
Claims 22-32 are indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality. See also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); UltimatePointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011).
Evidence to support a position that claims 22-26 and 27-32 are drawn to a product includes the recitation of “The system of claim” and “The non-transitory computer readable storage medium…” On the other hand, evidence to support a position that claims 22-32 are drawn to a process includes recitation of:
claims 22 and 28 recite “wherein the SMTP email message is generated…”, 
claims 23 and 29 recite “wherein the mailto link is included…that is sent to…”, 
claims 24 and 30 recite “sending,…when the authentication result indicates …registered user, …a sign-up that registers
claims 25 and 31 recite “wherein each of…email addresses…identify a different action to be performed by…”,  
claims 26 and 32 recite “wherein the invoice is sent…”
claim 27 recites “compare …addresses stored in a memory;”
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 22-32 to be drawn to either a product or process.
Claims 23, 25-26, 26, 28-32, 29 and 32 are also rejected as each depends from claims 22, 23, 27, 28 and 31 respectively. 

Unclear
Claims 1, 21 and 27 recite “identify a command based on the command email address;” and “determine an action based on the validation result and the authentication result;”.  The claims further recite “perform the command based on the action.  This renders the claims unclear.  It is unclear what command get executed based on the action. 
Claim 2 recites “The method of claim 1, wherein the SMTP email message is generated…”.  However, claim 1 discloses “receiving, by a processor of an e-commerce system, an SMTP email message, wherein the SMTP email message is received by the processor …of the ecommerce system;”.  It is not clear if the SMTP email message is generated or received by the ecommerce system.
Similarly, claim 22 recites “The system of claim 21, wherein the SMTP email message is generated…” and claim 28 recites “The non-transitory computer readable storage medium of claim 27, wherein the SMTP email message is generated…”  However, claims 21 and 27 disclose “receiving, … an SMTP email message, wherein the SMTP email message is received by the processor …of the ecommerce system;”.  It is not clear if the SMTP email message is generated or received by the ecommerce system.
Dependent claims 2, 9-10, 12-14, 16, 12, 14, 16, 22-26, 23, 25-26, 28-32 and 29-31 are also rejected as each depends from claims 1,  2, 21, 22, 27 and 28 respectively. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 14, 21, 25, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20090282108A1 (“Sachtjen et al.”) in view of US Application Publication US20100070419A1 (“Vadhri”).

Regarding claim 1, 21 and 27, Sachtjen et al. discloses: 
receiving, by a processor of an e-commerce system, an SMTP email message from a sender address, (Fig. 4 item 402; 0046-0047)
validating, by the processor, the sender address using at least one of DomainKeys Identified Mail (DKIM) and Sender Policy Framework (SPF) protocols to generate a validation result; (Fig. 5; paras 0028, 0034-0035)
authenticating, by the processor, the sender address as a registered user to generate an authentication result, wherein the authenticating is performed by comparing the sender address to a list of registered users stored in a memory; (paras 0036-0043)
Sachtjen et al. does not teach:
wherein the SMTP email message is received by the processor via a command email address of the ecommerce system;
identifying, by the processor, a command based on the command email address;
determining, by the processor, an action based on the validation result and the authentication result; and
performing, by the processor, the command based the action
However, Vadhri discloses:
wherein the SMTP email message is received by the processor via a command email address of the ecommerce system; (paras 0007, 0016)
identifying, by the processor, a command based on the command email address; (Fig. 3 items 306, 308; paras 0016, 0056)
determining, by the processor, an action based on the validation result and the authentication result; and (Fig. 3 item 304; paras 0046-0047, 0049, 0055, 0060)
performing, by the processor, the command based the action (Fig. 3 item 310, Fig. 5 item 510; para 0059)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the E-mail message authentication and marking extending standards compliant techniques of Sachtjen et al. by adding handling the validated message and determining action in accordance with the teaching of Vadhri. This modification enables appropriate actions to be taken on a valid message.  

Regarding claims 14, 25 and 31, Sachtjen et al. in view of Vadhri disclose all the limitations described above.  With respect to “wherein the command email address is one of a plurality of email addresses of the e-commerce system, and wherein each of the plurality of email addresses respectively identify a different command for the e-commerce system.”, it describes “the command email address”.  However, the description of “the command email address” is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Claims 2, 12-13, 16, 22-23, 26, 28-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20090282108A1 (“Sachtjen et al.”) in view of US Application Publication US20100070419A1 (“Vadhri”), and in further view of US Application Publication US20140025487A1 (“Killoran”).

Regarding claims 2, 22, and 28, Sachtjen et al. in view of Vadhri, disclose all the limitations described above.  Sachtjen et al. and Vadhri do not teach: 
wherein the SMTP email message is generated based on information contained in a mailto link.
However, Killoran teaches:
wherein the SMTP email message is generated based on information contained in a mailto link. (abs; paras 0042, 0096)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Sachtjen et al. and Vadhri by adding the feature of generating email from the content in mailto link. This modification improves user experience and accuracy in composing an email.  

Regarding claims 12, 23 and 29, Sachtjen et al. in view of Vadhri, and in further view of Killoran disclose all the limitations described above. Killoran further discloses:
wherein the mailto link is included in an invoice that is sent to the sender address. (paras 0096, 0103-104, 0141)

Regarding claim 13, Sachtjen et al. in view of Vadhri, and in further view of Killoran disclose all the limitations described above.  Vadhri further discloses:
identifying, by the processor, an amount of a payment based on the command email address, and (paras 0016-0017)
processing, by the processor, the payment in the amount identified. (Fig. 5 item 510; para 0019)

Regarding claims 16, 26 and 32, Sachtjen et al. in view of Vadhri, and in further view of Killoran disclose all the limitations described above.  Killoran further discloses:
wherein the invoice is sent as an Short Messaging Standard (SMS) message or as an email message. (Fig. 1 items 122, Fig. 4, Fig.5 item 520; para 0169)

Claims 9-10, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20090282108A1 (“Sachtjen et al.”) in view of US Application Publication US20100070419A1 (“Vadhri”), and in further view of US Application Publication US20150134508A1
(“Lucas et al.”).

Regarding claims 9, 24 and 30, Sachtjen et al. in view of Vadhri disclose all the limitations described above.  Sachtjen et al. and Vadhri do not teach:
sending, by the processor, a registration message to the sender address, when the authentication result indicates the sender address is not the registered user, wherein the registration message includes a link to a signup that registers the sender address with the e-commerce system.
However, Lucas et al. teaches:
sending, by the processor, a registration message to the sender address, when the authentication result indicates the sender address is not the registered user, wherein the registration message includes a link to a signup that registers the sender address with the e-commerce system. (para 0009)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Sachtjen et al. and Vadhri by adding the feature of sending registration information to not registered customer. This modification provides an easy way for customer registration (Lucas et al. para 0009).  

Regarding claim 10, Sachtjen et al. in view of Vadhri, and in further view of Lucas et al. disclose all the limitations described above.  Lucas et al. further discloses:
wherein the link is a Universal Resource Locator (URL) link or a mailto link.(para 0009)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9pm-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
                                                                                                                                                                                              /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685